DETAILED ACTION
This action is in response to the Appeal Brief filed 06/14/2022 in which claims 1-18 and 20-21 are pending and ready for examination.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01 SEPTEMBER 2022 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been considered. An initialed copy of Form 1449 is enclosed herewith.
Response to Arguments
Applicant's arguments filed in the Appeal Brief dated 06/14/2022 have been fully considered and they are persuasive with regard to the combinations citing Takahashi, thus the current action is made Non-Final.
In response to Applicants’ argument that Jenkins does not disclose compacting a plurality of particles/granules together to form the compact disc comprising the plurality of granules; the Examiner disagrees. The Examiner repeats his previous arguments: Applicants argue that “Jenkins merely discusses shaping individual granules/particles into specific shapes, as disclosed in paragraph [0265]. Specific sizes/shapes of individual granules/particles in Jenkins are achieved by varying the droplet size that is applied to a bed of powder, as disclosed in paragraph [0230]. Nowhere does Jenkins discuss compacting a plurality of granules to form a compacted disc with a predetermined thickness.” However Jenkins goes on further to disclose that “portions of the various particles can be combined with portions of other particles to form a nearly unlimited combination of features in a single particle” [0254], and specifically that further means to form these shapes after and outside of the pan agglomeration are used [0265]. And thus Jenkins is seen to disclose compacting a plurality of the obtained granules to form a compacted disc comprising the plurality of the obtained granules and having a predetermined thickness.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “%L”.  However it is not clear what units this is meant to represent.
Claim 5 recites the limitation “the shaping”.  There is insufficient antecedent basis for this limitation in the claim. It has been interpreted to recite “the compacting”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-11, 15-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,585,430 B2 (hereinafter “Dick”) in view of US 2013/0036904 A1 (hereinafter “Zheng”) and US 2008/0029039 A1 (hereinafter “Jenkins”).
Regarding claim 1 Dick discloses a method for fabricating a filter member, comprising: 
mixing a predetermined amount of zeolite with a binder (which may be bentonite or aluminum oxide-hydroxide) and optionally other sorbent(s) such as aluminum hydroxide to form a composite mixture; 
forming particles out of the composite mixture to obtain granules, and 
obtaining granules having a predetermined length dimension, including by “screening and sorting steps known in the art” (i.e. seen to thus include filtering the granules to obtain granules having a predetermined length dimension as claimed); 
compacting a plurality of the obtained granules to form a wafer (i.e. compacted disc) comprising the plurality of the obtained granules and having a predetermined thickness; and 
heat-treating the compacted disc to form a filter member; C2/L54-C4/L55.
Dick does not disclose the composite mixture includes alumina, or spraying a coating material onto the composite mixture to form a coated composite mixture including granules; 
However Zheng discloses a method of forming  a composite adsorbent agglomerated particle of zeolite and alumina, where activated alumina is used as the binder, and where the agglomerated particles may be formed by a pan granulator, where first the alumina and zeolite are mixed, and then water is added to the mixture to coat the mixture and grow/form granules; (Abstract, [0022]-[0027], [0038]-[0041]).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Dick by including/substituting activated alumina as the binder and forming the granules by pan granulator where first the alumina and zeolite are mixed, and then water is added to the mixture to coat the mixture and grow/form granules as disclosed by Zheng because this invoels the substitution of (1) known alternative zeolite bonders, and (2) known means to form zeolite powder mixtures into sorbent granules.
Dick in view of Zheng does not specifically disclose the water is sprayed onto the mixture.
However, with regard specifically to spraying, Jenkins discloses a similar method of forming alumina/zeolite granules in a pan agglomerator/granulator, wherein the water is added by spraying while it is mixing ([0062], [0088], [0195]-[0198], Examples).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Dick in view of Zheng by adding the water in the pan agglomerator/granulator via spraying as it is mixing disclosed by Jenkins because this invoels the combination/substitution of known alumina/zeolite granules pan agglomeration methods.
Regarding claim 2 Dick in view of Zheng and Jenkins discloses the method of Claim 1, wherein the mixing and spraying are concurrently performed (Jenkins mixing of dry ingredients may be before agglomerator or they may be supplied separately and mixed therein, spraying is always preformed when in the agglomerator so mixing is seen as happening or continuing in the agglomerator, [0197]-[0198]).
Regarding claim 3 Dick in view of Zheng and Jenkins discloses the method of Claim 1, wherein “[t]he water content of the mixture may be adjusted to the preferred range between about 8 and 20%” (Dick C4/L19-21); thus it would have been obvious to conduct the spraying (as above) until the coated composite mixture achieves a moisture content in the range of about 8 and 20% (where “5” is seen to be equivalent to the claimed “%L”). Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Dick’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Regarding claim 4 Dick in view of Zheng and Jenkins discloses the method of Claim 1, wherein the filtering retains granules having at least one length dimension smaller than about 250 μm (Dick C4/L21-28). 
Regarding claim 5 Dick in view of Zheng and Jenkins discloses the method of Claim 1, wherein the compacting (i.e. shaping) may be accomplished by belts, or any other known method operating at a pressing force of from 10-30000 Pa (Dick C4/L60-C5/L3). Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Dick’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
While specifically a “pressing die” is not disclosed it would have been a well known and obvious know method of pressing the wafers and would thus have been obvious to use to form the wafers. 
Regarding claims 6-7 Dick in view of Zheng and Jenkins discloses the method of Claim 1, but does not disclose wherein the compacted disc has a thickness in the range of about 0.1 inch to about 0.4 inch, or (claim 7) wherein the compacted disc has a thickness in the range of about 0.200 inch to about 0.365 inch. However the thickness of a filter/membrane is well known to affect its filtration properties, such as pressure drop, as well as mechanical properties, and is thus a variable which achieves a recognized result, and it would therefore have been obvious for one of skill in the art to optimize this variable through routine experimentation, by using values including those within the scope of the present claims, so as to produce desired end results. See MPEP § 2144.05 (B).  Further, the size of the wafer/disc is not limited, and changing it would only involve only the change of size of the device, which would have been obvious to do in order to use it for different applications which require different sizes of membranes. Further, there mere change of size has been held to be prima facie obvious; see MPEP 2144.04(IV)(A).
Regarding claim 8 Dick in view of Zheng and Jenkins discloses the method of Claim 1, wherein heat-treating comprises a first heat-treating step and a second heat-treating step (i.e. the drying and then the calcining (as detailed in the rejection of claim 1); OR alternatively it is disclosed that calcining may be stepwise, and thus the calcining is seen to include at least two heat treatment steps (Dick C5/L18-21).
Regarding claim 11-12 Dick in view of Zheng and Jenkins discloses the method of Claim 1, wherein Zheng discloses the alumina may be 5-45%  and the zeolite may be 10-50% of the composite material ([0024]-[0027]). And therefore it would have been obvious to the alumina and zeolite in these amounts in the combined invention. Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Zheng’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Regarding claim 15 Dick in view of Zheng and Jenkins discloses the method of Claim 1, wherein the zeolite may be “Zeolite 4 A” (Examples) which is a hydrous or anhydrous sodium aluminosilicate. 
Regarding claim 16-17 and 20 Dick in view of Zheng and Jenkins discloses the method of Claim 1 and a ceramic filter member thus formed by said method (Examples), but is silent to a pore size, and therefore does not disclose the ceramic filter member has a pore size in the range of about 1 μm and about 10 μm. 
However, it is well known that pore size of filter sorbents and membranes effects their filtration properties, as example Jenkins discloses the pore size is disclosed to tunable as desired because it effects the properties of the material [0161], [0294]-[0295] and thus pore size (including pore necking size) is a result effective variable. See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate pore size, including those within the scope of the present claims, so as to produce desired end results.
Regarding claim 18 Dick in view of Zheng and Jenkins discloses the ceramic filter member of Claim 16, but does not disclose that the disc has a diameter in the range of about 4.0 inches to about 8.0 inches. However the size of the wafer/disc is not limited, and changing it would only involve only the change of size of the device, which would have been obvious to do in order to use it for different applications which require different sizes of membranes. Further, there mere change of size has been held to be prima facie obvious; see MPEP 2144.04(IV)(A). 
Regarding claim 21 Dick in view of Zheng and Jenkins discloses the method of Claim 1, wherein the heat-treating is applied to the compacted disc after compacting the plurality of the obtained granules to form the compacted disc and transforms the compacted disc into the filter member (Dick C4/L29-C5/L3).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dick in view of Zheng and Jenkins and further in view of US 7,981,496 (hereinafter “Ohno”).
Regarding claim 8-10 Dick in view of Zheng and Jenkins discloses the method of Claim 8, but does not disclose (claim 9) wherein the first heat-treating step is conducted at a temperature in the range of about 400°C to about 800°C for a time in the range of about 2 hours to about 5 hours, or (claim 10) wherein the second heat-treating step is conducted at a temperature in the range of about 950°C to about l 400°C for a time in the  range of about 15 minutes to about 45 minutes. 
However Ohno discloses a method of forming a honeycomb ceramic filter which may comprise at least alumina particles (C1/L66-65, C6/L28-45), wherein a two step heat treating is used to fire/sinter the filter which comprises a first step at about 400°C for about two hours (degreasing step to remove organic substances), and a second step of about 600°-1200°C (to fully fire the ceramic), and it is further noted that the conditions of each of the steps is not limited, and depends of the specific materials used in the ceramic (C9/L24-46).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Dick in view of Zheng and Jenkins by using a two-step heat treating is used to fire/sinter the filter which comprises a first step at about 400°C for about two hours (degreasing step to remove organic substances), and a second step of about 600°-1200°C (to fully fire the ceramic) as disclosed by Ohno in order to remove organic substances and fire the ceramic such that it is not too sintered but has sufficient strength (Ohno C9/L24-46).
While the time given for the second step is not as claimed, as above the specific firing conditions are known to affect the finished product, and thus the firing time is a variable which achieves a recognized result, and it would therefore have been obvious for one of skill in the art to optimize this variable through routine experimentation, by using values including those within the scope of the present claims, so as to produce desired end results. See MPEP § 2144.05 (B).  Further, the size of the wafer/disc is not limited, and changing it would only involve only the change of size of the device, which would have been obvious to do in order to use it for different applications which require different sizes of membranes. Further, there mere change of size has been held to be prima facie obvious; see MPEP 2144.04(IV)(A).
Note: Claim 8 is seen as rejected above, but this combination is also seen to read on claim 8.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dick in view of Zheng and Jenkins further in view of  US 2015/0202562 (hereinafter “Incorvia”).
Regarding claims 13-14 Dick in view of Zheng and Jenkins discloses the method of Claim 1, and discloses including “fatty-acid salts of a divalent or trivalent metal, such as calcium, magnesium or aluminum stearate” (Dick C3/L55-57, about 1 wt% see Example 2), but does not disclose zinc stearate.
However Incorvia discloses zinc stearate is a known compatibilizing agent for use is resin bonded sorbents [0088]-[0090].
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Dick in view of Zheng and Jenkins by further including zinc stearate as disclosed by Incorvia at about 1 wt% as disclosed by Dick to increase compatibility and bonding.

Claims 1-8, 11-12, 16-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0029039 A1 (hereinafter “Jenkins”).
Regarding claim 1 and 21 Jenkins discloses a method for fabricating a filter member, comprising: 
mixing a predetermined amount of adsorbent materials (including zeolites, alumina, mixtures thereof [0075]) i.e. to form a composite mixture [0197];
spraying water or binder (i.e. a coating mixture) to form agglomerates/granules in a pan agglomerator [0198], 
sieving agglomerates by size (i.e. filtering the granules to obtain granules having a predetermined length dimension) [0197]-[0199] and optionally forming shaped a particle by compaction or extrusion including “flattened spheres”, i.e. discs [0265]. It is not clear when the shaped particles would be classified, i.e. before or after compaction, however either order of performing the steps would have been obvious, MPEP 2144.04(IV)(C) (Note: claim 1 is not seen to limit the order of those method steps; see MPEP 2111.01 (II));
and drying [0199] (heat-treating [0241]) the compacted disc to form a filter member (drying/hearing is after shaping [0265], i.e. the heat-treating is applied to the compacted disc after compacting the plurality of the obtained granules to form the compacted disc and transforms the compacted disc into the filter member). 
With specific regard to compacting a plurality of the obtained granules to form a compacted disc comprising the plurality of the obtained granules and having a predetermined thickness; it is disclosed that the particles may be formed into shapes other than spheres, including “disc-like” [0254] and “flattened spheres” [0265], using various means including extrusion, pressing and stamping and compaction [0265]; and that “portions of the various particles can be combined with portions of other particles to form a nearly unlimited combination of features in a single particle” [0254]. 
And thus, while it is not specifically disclosed that multiple particles are combined to form a disc, as it is disclosed that (1) multiple particles may be combined to form the particle shapes other than spheres and (2) a disc is one such disclosed shape, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to form the particles in a disc shape by compacting a plurality of the obtained granules to form a compacted disc comprising the plurality of the obtained granules, because it is an obvious combination of the disclosed embodiments. And with regard to a predetermined thickness, the size and shape of the particles are disclosed to be of importance and controlled, so while it is not specifically disclose that the shaped formed with have a predetermined thickness it would have been obvious to compact them particles to a predetermined thickness.
Regarding claim 2 Jenkins discloses the method of Claim 1, wherein the mixing and spraying are concurrently performed (mixing of dry ingredients may be before agglomerator or they may be supplied separately and mixed therein, spraying is always preformed when in the agglomerator so mixing is seen as happening or continuing in the agglomerator, [0197]-[0198]). 
Regarding claim 3 Jenkins discloses the method of Claim 1, “Water and/or binder is sprayed onto the granules in the agglomerator via sprayers 208 to raise/maintain the moisture content of the particles at a desired level so that they stick together” [0198]; thus specific moisture is thus a result effective variable; see MPEP 2144.05 (II); Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate moisture content, including those within the scope of the present claims, so as to produce desired end results.
Regarding claim 4 Jenkins discloses the method of Claim 1, wherein the filters retains all granules; sorted into overs, goods, and fines (Fig. 4A).
Regarding claim 5 Jenkins discloses the method of Claim 1, wherein the shaping is conducted by pressing [0265] (and thus a pressing die is considered obvious or inherent), and while no specific operating pressure of the pressing is disclosed, the force used to press the particles would obviously effect the end product and is thus a result effective variable; see MPEP 2144.05 (II); Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate press operating force, including those within the scope of the present claims, so as to produce desired end results.
Regarding claim 6-7 Jenkins discloses the method of Claim 1, wherein the particles/compacted disc size (and thus thickness) may be controlled ([0116], [0176], [0195], [0199], [0230]) and may be “any size” [0232]. And thus the size/thickness is a result effective variable. See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate size/thickness, including those within the scope of the present claims, so as to produce desired end results.
Regarding claim 8 Jenkins discloses the method of Claim 1, but does not disclose  the heat-treating comprises a first heat-treating step and a second heat-treating step as claimed. However this would involve the mere duplication of the disclosed drying/heat treatment step, i.e. which may be done to further dry the particles or a portion of a batch. Where mere duplication has been held to be obvious; see MPEP 2144.04(VI)(B).
Regarding claim 11-12 Jenkins discloses the method of Claim 1, wherein a 50:50 mix of zeolite is disclosed (Table 8) and thus a 50/50 mix of zeolite with other suitable adsorbent materials such as alumina would have been obvious.
Regarding claim 16-17 and 20 Jenkins discloses the ceramic filter member formed by the method of Claim 1 wherein the pore size is not specifically disclosed to be in the range claimed however the pore size is disclosed to tunable as desired because it effects the properties of the material [0161], [0294]-[0295] and thus pore size (including pore necking size) is a result effective variable. See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate pore size, including those within the scope of the present claims, so as to produce desired end results.
Regarding claim 18 Jenkins discloses the ceramic filter member of Claim 16, wherein the particles/compacted disc size (and thus diameter) may be controlled ([0116], [0176], [0195], [0199], [0230]) and may be “any size” [0232]. And thus the size/diameter is a result effective variable. See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate size/diameter, including those within the scope of the present claims, so as to produce desired end results.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins in view of  US 2015/0202562 (hereinafter “Incorvia”).
Regarding claims 13-14 Jenkins discloses the method of Claim 1, but does not disclose zinc stearate.
However Incorvia discloses zinc stearate is a known compatibilizing agent for use is resin bonded sorbents [0088]-[0090].
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Jenkins by further including zinc stearate to increase compatibility and bonding.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jenkins in view of  US 4437429 (hereinafter “Goldstein”).
Regarding claim 15 Jenkins discloses the method of Claim 1, but does not disclose the type of zeolite.
However Goldstein discloses a number of different zeolites, including at least hydrated sodium aluminosilicates, that may be used in similar adsorbents (Abstract, Table 2, C2/L32-C3/L48). 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Jenkins by substituting for the zeolite one of the zeolites as disclosed by Goldstein because this involves the simple substitution of known zeolites used in adsorbent materials to obtain the predictable results of a successful adsorbent.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773